             Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 1 of 19



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

  PAMELA GELLER,

                     Plaintiff,                                    Case No. 20-4653
            -v.-                                                   COMPLAINT
  ANDREW CUOMO, in his official capacity as                        [42 U.S.C. § 1983]
  Governor of the State of New York; BILL DE
  BLASIO, individually and in his official capacity
  as Mayor, City of New York, New York; and
  DERMOT SHEA, individually and in his official
  capacity as the Police Commissioner, City of New
  York, New York,

                     Defendants.


       Plaintiff Pamela Geller (“Plaintiff”), by and through undersigned counsel, brings this

Complaint against the above-named Defendants, their employees, agents, and successors in office,

and in support thereof alleges the following upon information and belief:

                                          INTRODUCTION

       1.          This case seeks to protect and vindicate fundamental liberties that citizens of the

United States enjoy free from government interference. These liberties are not conferred or

granted by government to then be rescinded at the will and whims of government officials. These

God-given liberties are possessed by the people, and they are guaranteed against government

interference by the United States Constitution, which is the supreme law of the land. First among

these liberties is the right to peacefully protest government officials through the freedom of speech

and the right to peaceably assemble guaranteed by the First Amendment.

       2.          The right to freedom of speech is not a right to catharsis.       It is a right to

meaningfully protest and assemble in public in order to change public policy. The most effective

way to exercise this right is to organize and participate in a large public protest. Indeed, this fact

is confirmed by the recent protests surrounding the death of George Floyd—protests which

                                                  -1-
               Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 2 of 19



Defendants’ permit and strongly endorse despite the pandemic. However, Defendants, through

the adoption and enforcement of executive edicts, have suspended this fundamental right for other

protests, including the peaceful protests planned by Plaintiff.

          3.      John Adams warned that “Liberty once lost is lost forever.” All tyranny needs to

gain a foothold is for people of good conscience to remain silent. Through this Complaint, Plaintiff

challenges Defendants’ selective suspension of the First Amendment. There is no justification,

pandemic or otherwise, for a government official to revoke this fundamental right for some of the

people.

          4.      Accordingly, this case seeks to protect and vindicate fundamental constitutional

rights. It is a civil rights action brought under the First and Fourteenth Amendments to the United

States Constitution and 42 U.S.C. § 1983, challenging Defendants’ restrictions on Plaintiff’s right

to engage in peaceful protests and protected speech in public forums in the City of New York and

throughout the State of New York (hereinafter referred to as “First Amendment restrictions”).

          5.      Plaintiff seeks a declaration that Defendants violated her clearly established

constitutional rights as set forth in this Complaint; a declaration that Defendants’ First Amendment

restrictions violate the United States Constitution and 42 U.S.C. § 1983 as set forth in this

Complaint; a preliminary and permanent injunction enjoining the enforcement of Defendants’ First

Amendment restrictions as set forth in this Complaint; and nominal damages for the past loss of

her constitutional rights as against Defendants de Blasio and Shea. Plaintiff also seeks an award

of reasonable costs of litigation, including attorneys’ fees and expenses, pursuant to 42 U.S.C. §

1988 and other applicable law.

                                   JURISDICTION AND VENUE

          6.      This action arises under the Constitution and laws of the United States. Jurisdiction



                                                  -2-
            Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 3 of 19



is conferred on this court pursuant to 28 U.S.C. §§ 1331 and 1343.

       7.      Plaintiff’s claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, by Ex parte Young,

209 U.S. 123 (1908), and by the general legal and equitable powers of this Court.

       8.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this district.

                                            PLAINTIFF

       9.      Plaintiff Pamela Geller is an adult citizen of the United States and a resident of the

City of New York (hereinafter “New York,” “New York City,” or “City”).

       10.     Plaintiff is a champion of the First Amendment. She is the president of the

American Freedom Defense Initiative, a nonprofit organization that defends the right to freedom

of speech. She is a published author, a conservative blogger, and a political activist.

       11.     Plaintiff was the organizer of the successful public protest of the Ground Zero

mosque construction in Lower Manhattan. She has also successfully challenged government

restrictions on free speech in New York, Am. Freedom Def. Initiative v. Metro. Transp. Auth., 880

F. Supp. 2d 456, 466 (S.D.N.Y. 2012), Washington, D.C., Am. Freedom Def. Initiative v. Wash.

Metro. Area Transit. Auth., 898 F. Supp. 2d 73 (D.D.C. 2012), Philadelphia, Am. Freedom Def.

Initiative v. Se. Pa. Transp. Auth., No. 2:14-cv-5335, 2015 U.S. Dist. LEXIS 29571, (E.D. Pa.

Mar. 11, 2015), and Seattle, Am. Freedom Def. Initiative v. King Cnty., 904 F.3d 1126 (9th Cir.

2018), among others.

       12.     But for Defendants’ suspension of First Amendment activity within the City as set

forth in this Complaint, Plaintiff Geller would have organized and participated in a public protest

of Defendant de Blasio’s and Defendant Cuomo’s draconian restrictions on liberty they have



                                                 -3-
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 4 of 19



imposed during this current COVID-19 pandemic.

                                        DEFENDANTS

       13.     Defendant Andrew Cuomo is the Governor of the State of New York. As the

Governor, Defendant Cuomo is responsible for adopting, creating, and enforcing the executive and

emergency policies and practices of the State of New York, including the challenged policy and

practice of suspending the First Amendment for some protestors within the State as set forth in

this Complaint.

       14.     At all relevant times herein, Defendant Cuomo was a government official acting

under the color of State law. Defendant Cuomo is sued in his official capacity as the Governor of

the State of New York.

       15.     Defendant Bill de Blasio is the Mayor of New York City. As the City Mayor,

Defendant de Blasio is responsible for adopting, creating, and enforcing the executive and

emergency policies and practices of the City, including the challenged policy and practice of

suspending the First Amendment for some protestors within the City as set forth in this Complaint.

       16.     At all relevant times herein, Defendant de Blasio was a government official acting

under the color of State law. Defendant de Blasio is sued individually and in his official capacity

as the New York City Mayor.

       17.     Defendant Dermot Shea is the New York City Police Commissioner. As the City

Police Commissioner, Defendant Shea is responsible for enforcing the policies and practices of

the City and the State, including the challenged policies and practices of suspending the First

Amendment for some protestors within the City and the State of New York as set forth in this

Complaint.

       18.     At all relevant times herein, Defendant Shea was a government official acting under



                                               -4-
           Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 5 of 19



the color of State law. Defendant Shea is sued individually and in his official capacity as the City

Police Commissioner.

                                    STATEMENT OF FACTS

             Defendant Cuomo Issues Orders Restricting First Amendment Rights

       19.     Pursuant to his authority as Governor, Defendant Cuomo is empowered to issue

executive orders. A violation of an executive order can result in a civil or criminal penalty.

       20.     On or about March 23, 2020, Defendant Cuomo issued Executive Order (“EO”)

No. 202.10, which took effect immediately and remained in effect pursuant to Section 29-a of

Article 2-B of the Executive Law of the State of New York for 30 days unless it was terminated

or modified at an earlier date.

       21.     EO No. 202.10 ordered, in relevant part, that “[n]on-essential gatherings of

individuals of any size for any reason (e.g. parties, celebrations or other social events) are canceled

or postponed at this time.”

       22.     On April 7, 2020, Defendant Cuomo issued EO No. 202.14, which extended the

restriction on “non-essential gatherings” through April 29, 2020.

       23.     On April 16, 2020, Defendant Cuomo issued EO No. 202.18, which extended the

restriction on “non-essential gatherings” through May 15, 2020.

       24.     On May 8, 2020, Defendant Cuomo issued EO No. 202.29, which extended the

restriction on “non-essential gatherings” through June 7, 2020.

       25.     On May 21, 2020, Defendant Cuomo issued EO No. 202.32, which modified EO

202.10 “to permit a gathering of ten or fewer individuals for any religious service or ceremony, or

for the purposes of any Memorial Day service or commemoration.”

       26.     On May 22, 2020, Defendant Cuomo issued EO No. 202.33, which modified EO



                                                 -5-
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 6 of 19



202.32 “to permit any non-essential gathering of ten or fewer individuals, for any lawful purpose

or reason.”

       27.     On May 29, 2020, Defendant Cuomo issued EO No. 202.35, which extended the

modified restriction on “non-essential gatherings” until June 28, 2020.

       28.     On June 13, 2020, Defendant Governor Cuomo issued EO No. 202.41, which

extended the modified restriction on “non-essential gatherings” until July 13, 2020.

       29.     On June 15 2020, Defendant Cuomo issued EO No. 202.42, which modified EO

202.41 by extending its effective date until July 15, 2020, and by “allow[ing] twenty-five (25) or

fewer individuals, for any lawful purpose or reason, provided that the location of the gathering is

in a region that has reached Phase 3 of the State’s reopening.”

       30.     Upon information and belief, at the time of the filing of this Complaint, the City of

New York is in Phase 1 of the State’s reopening plan and remains subject to EO 202.41’s

prohibition restricting non-essential group activities, including protests in public fora, to “ten or

fewer individuals.”

           Defendant de Blasio Issues Orders Restricting First Amendment Rights

       31.     Pursuant to his authority as Mayor, Defendant de Blasio is empowered to issue

emergency executive orders. A violation of an emergency executive order can result in a civil or

criminal penalty.

       32.     Pursuant to his authority as Police Commissioner, Defendant Shea is empowered

and required to enforce Defendant de Blasio’s emergency executive orders and Defendant

Cuomo’s executive orders via the City’s police force.

       33.     On or about March 25, 2020, Defendant de Blasio issued Emergency Executive

Order (“EEO”) No. 103, which took effect immediately and remained in effect for five (5) days



                                                -6-
             Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 7 of 19



unless terminated or modified at an earlier date.

           34.   EEO No. 103 ordered that “any non-essential gatherings of individuals of any size

for any reason shall be cancelled or postponed.”

           35.   Through a series of executive orders issued beginning on March 30, 2020 and

continuing every five days throughout the month of April, Defendant de Blasio extended the

restriction on “non-essential gatherings” for an additional five days.

           36.   On May 4, 2020, Defendant de Blasio issued EEO No. 111, which again extended

the restriction on “non-essential gatherings” for an additional five days.

           37.   Upon information and belief, prior to May 4, 2020, Defendants had never made any

public statement or issued any official or unofficial clarification that the restriction on “non-

essential gatherings” would apply to prohibit otherwise lawful free speech activity.

           38.   During a press conference held on May 4, 2020, Defendants de Blasio and Shea

publicly and officially announced that the “shut down” imposed by the executive orders included

the suspension of the right to publicly protest in the City. In other words, free speech activity was

considered a “non-essential gathering” and thus prohibited.

           39.   Upon information and belief, the May 4, 2020, press conference announcement by

Defendants de Blasio and Shea was prompted by a question relating to a small group of protestors

who were instructed by New York City police to disband and who were threatened by the police

with summonses and arrest if they failed to disband. Upon information and belief, the reporting

of this event on May 4, 2020, was the first public report of Defendants de Blasio and Shea

enforcing the executive orders against individuals peaceably assembling for the purpose of public

protest.

           40.   Through a series of executive orders issued beginning on May 9, 2020 and



                                                -7-
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 8 of 19



continuing every five days through May 24, Defendant de Blasio extended the restriction on “non-

essential gatherings” for an additional five days.

       41.     On May 29, 2020, Defendant de Blasio issued EEO No. 115, which extended the

restriction on “non-essential gatherings” for an additional five days and modified it in relevant part

as follows: “[A]ny non-essential gathering of individuals of any size for any reason shall be

cancelled or postponed, provided however that gatherings of ten (10) or fewer individuals where

such individuals adhere to applicable social distancing protocols and cleaning and disinfection

protocols are permitted.”

       42.     Through a series of executive orders issued beginning on June 3, 2020 and

continuing approximately every five days through June 17, Defendant de Blasio extended the

modified restriction on “non-essential gatherings” for an additional five days.

       43.     The purpose and effect of the restrictions on “non-essential gatherings”—the

challenged First Amendment restrictions—were, and continue to be, to shut down most of the City

and the State of New York for certain protest activity. Upon information and belief, Defendants’

rationale for the “shut down” and thus the challenged restrictions has been, and continues to be, to

stop the spread of COVID-19 and to “flatten the curve” of infection, hospitalization, and mortality

rates related to COVID-19.

       44.     Upon information and belief, Defendants Cuomo and de Blasio intend to issue

additional executive orders over the coming weeks and months that will continue the “shut down”

and thus continue the challenged First Amendment restrictions.

       45.     Upon information and belief, Defendants Cuomo and de Blasio intend to lessen or

increase the “shut down” and thus First Amendment restrictions in the future depending upon their

respective views of the severity of the COVID-19 infection, hospitalization, and mortality rates in



                                                -8-
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 9 of 19



New York.

       46.     Despite suspending First Amendment activity within the City pursuant to the

challenged First Amendment restrictions, Defendant de Blasio has implemented an Open Streets

initiative whereby certain City streets are open to pedestrians and cyclists. However, these same

City streets remain closed for Plaintiff’s First Amendment protest activity of more than 10 people

even if the protestors maintain proper social distancing.

       47.     Prior to the May 4, 2020 announcement by Defendants de Blasio and Shea that

Defendant de Blasio’s executive orders prohibit lawful, free speech activity throughout the City,

Plaintiff was planning public protests of Defendant de Blasio’s draconian restrictions imposed

during this current pandemic. Plaintiff was planning to protest throughout the months of May and

June, and possibly as long as the restrictions continued, in public fora throughout the City. She

was planning protests of approximately 25 to 100 people. As a result of the challenged First

Amendment restrictions, Plaintiff had to cease and cancel her planned protests, thus causing her

irreparable harm.

       48.     Subsequently, Defendant Cuomo has also taken the formal position in litigation that

his executive orders also prohibit lawful, free speech activity throughout the State.

      Defendants Encourage New York City Protests Violating the First Amendment
           Restrictions Based Upon the Content and Viewpoint of the Message

       49.     Apparently sparked by the death of George Floyd while in police custody in

Minneapolis, Minnesota, beginning on May 28, 2020, and continuing daily through the current

month of June 2020, hundreds and thousands of protestors have taken to the streets of New York

City protesting what they allege to be police brutality against Blacks and what is referred to as

systemic racism, and calling for various reforms.

       50.     Notwithstanding the First Amendment restrictions in place at the time and their


                                                -9-
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 10 of 19



enforcement by Defendants against other New Yorkers engaged in public group activity, including

activity protected by the First Amendment’s right to freedom of speech and to peaceably assemble,

Defendants have embraced the content and viewpoint of these protestors’ message and have

encouraged the demonstrations and protests (hereinafter referred to as “government-approved

protests”).

        51.     For example, on June 1, 2020, just four days after the start of the government-

approved protests, Defendants Cuomo and de Blasio issued a press release with the following

quoted statements:

        “I support and protect peaceful protest in this city. The demonstrations we’ve seen
        have been generally peaceful. We can’t let violence undermine the message of
        this moment. It is too important and the message must be heard. Tonight, to
        protect against violence and property damage, the Governor and I have decided to
        implement a citywide curfew,” said Mayor Bill de Blasio. “The Police
        Commissioner and I have spoken at length about the incidents we’ve all seen in
        recent days where officers didn’t uphold the values of this city or the NYPD. We
        agree on the need for swift action. He will speak later today on how officers will
        be held accountable.”

        “I stand behind the protestors and their message, but unfortunately there are
        people who are looking to take advantage of and discredit this moment for their
        own personal gain,” said Governor Cuomo. “The violence and the looting that has
        gone on in New York City has been bad for the city, the state and this entire national
        movement, undermining the and distracting from this righteous cause. While we
        encourage people to protest peacefully and make their voices heard, safety of
        the general public is paramount and cannot be compromised. At the same time, we
        are in the midst of a global pandemic which spreads through crowds and threatens
        public health. Tonight the Mayor and are implementing a citywide curfew starting
        at 11 PM and doubling the NYPD presence across the city.”

        52.     Press Release, Mayor Bill de Blasio and Governor Andrew M. Cuomo, Mayor de Blasio and

Governor Cuomo Announce Citywide Curfew in New York City Beginning at 11 PM Tonight (June 1, 2020)

(emphasis added) available at https://www1.nyc.gov/office-of-the-mayor/news/394-20/mayor-de-blasio-governor-

cuomo-citywide-curfew-new-york-city-beginning-11-pm (last visited on June 17, 2020). Beyond the verbal

praise of the protestors who were openly and massively violating the challenged First Amendment



                                                   - 10 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 11 of 19



restrictions, it was widely reported that high ranking New York City police officers actually

participated in the protests by kneeling with protestors and holding hands with other protestors

while not wearing any face coverings or gloves. Social distancing was also disregarded. The

below photograph is but one of many examples:




This picture is captioned as follows:

       Chief of Department of the New York City Police, Terence Monahan, takes a knee
       with activists as protesters paused while walking in New York, Monday, June 1,
       2020. Demonstrators took to the streets of New York to protest the death of George
       Floyd, who died May 25 after he was pinned at the neck by a Minneapolis police
       officer. (AP Photo/Craig Ruttle).

“See it: One of NYPD’s top cops kneels, hugs protester,” Pix 11 (June 1, 2020) available at

https://www.pix11.com/news/local-news/see-it-one-of-nypds-top-cops-kneels-hugs-protester

(last visited on June 17, 2020).

       53.     Chief Monahan’s conduct pictured above violates Defendant de Blasio’s and

Defendant Cuomo’s executive orders prohibiting “non-essential gatherings” consisting of more



                                             - 11 -
         Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 12 of 19



than 10 people and the executive orders requiring social distancing in public, and it violates

Defendant Cuomo’s Executive Order 202.17 requiring face coverings in public settings when

social distancing cannot be observed.

       54.    Notwithstanding the blatant violations of the executive orders and, in particular, the

challenged First Amendment restrictions, Defendant de Blasio enthusiastically endorsed Chief

Monahan’s conduct:

       Terry Monahan made the point out in Washington Square Park, anyone who hasn’t
       seen that video of Terry Monahan in Washington Square Park needs to see it, it is
       a profound moment. Don’t just see the part where he kneels down, see what he
       says. And he’s saying, pure passion from the heart, and he points to the
       officers around us, and he says none of us believe what happened in Minnesota
       was right. And it was a very important moment, it was a watershed moment
       to me, and I think we need this going forward, that police leaders, police officers,
       I’d like to see police unions even say, when something is done wrong in policing,
       we are all going to own it. We all want to fix it together.

Official Transcript of Press Conference (June 3, 2020) available at https://www1.nyc.gov/office-

of-the-mayor/news/402-20/transcript-mayor-de-blasio-holds-media-availability (last visited on

June 18, 2020) (emphasis added). And yet again five days later:

       Chief Monahan, I spoke to him throughout this. I constantly was in touch with
       Commissioner Shea, Chief Monahan, Chief Pichardo. We constantly compared
       notes. And I want to say again, Chief Monaghan in Washington Square Park did
       something that I hope will be respected. The highest ranking uniformed officer in
       the largest, most important police force in America – he spoke to the protesters. He
       said, none of us condoned and can accept what happened, that those officers did in
       Minnesota, and we are all in this together and we have to bring our city forward
       together. And then they said, show us some respect, take a knee with us, and
       he did. It was a powerful, meaningful moment. And for all the things that
       need to be better, we also have to remember the things that were right, and
       that was something right.

Official Transcript of Press Conference (June 8, 2020) available at https://www1.nyc.gov/office-

of-the-mayor/news/419-20/transcript-mayor-de-blasio-holds-media-availability (last visited on

June 18, 2020) (emphasis added).



                                              - 12 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 13 of 19



                        Plaintiff’s First Amendment Activity Restricted

       55.     Prior to the May 4, 2020, press conference, Plaintiff had understood that First

Amendment activity, specifically including peaceful public protests in public fora within the City,

was not forbidden by either Defendant Cuomo’s executive orders or Defendant de Blasio’s

emergency executive orders insofar as she assumed such activity was considered “essential” to a

free society and thus not within the scope of the restrictions.

       56.     Prior to the May 4, 2020, press conference, Plaintiff had planned for and begun to

organize participation in an upcoming public protest of Defendants de Blasio’s policies, including

the draconian restrictions he had imposed upon businesses, religious worship, and other

fundamental liberties during the COVID-19 pandemic. The protest was to include between 25 and

100 people standing silently with face coverings, observing social distancing protocols, and

holding signs conveying their protest message.

       57.     Upon learning of Defendant de Blasio’s and Shea’s position that public protests

were considered non-essential activity and thus forbidden under the executive orders, Plaintiff

cancelled her planned protests.

       58.     But for the challenged First Amendment restrictions, Plaintiff would have

organized and participated in several public protests, with each protest including between 25 and

100 people.

       59.     But for the challenged First Amendment restrictions, Plaintiff would have

participated in public protests, maintaining proper social distancing, on the City streets that have

been opened pursuant to Defendant de Blasio’s Open Streets initiative and in public fora, including

the public sidewalks surrounding City Hall plaza.




                                                - 13 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 14 of 19



                         Plaintiff’s Original First Amendment Lawsuit

       60.     Three days after the May 4, 2020, press conference, Plaintiff filed her original First

Amendment lawsuit in this Court against Defendants de Blasio and Shea alleging, inter alia, that

Defendant de Blasio’s executive orders violated Plaintiff’s right to peaceably assemble and her

right of free speech in violation of the First Amendment and sought preliminary and permanent

injunctive relief and nominal damages.

       61.     On May 12, 2020, Plaintiff filed a motion in this Court seeking a temporary

restraining order (TRO) and preliminary injunction against Defendants de Blasio and Shea.

       62.     On May 18, 2020, the Court issued an opinion and order denying the motion for

TRO and, pursuant to agreement by the parties, issued a final judgment in favor of Defendants de

Blasio and Shea. Plaintiff filed her notice of appeal later that same day.

       63.     On May 20, 2020, Plaintiff filed an emergency motion for an injunction pending

appeal in the U.S. Court of Appeals for the Second Circuit seeking to immediately prevent

Defendants de Blasio and Shea from enforcing the restrictions on her First Amendment activity.

       64.     As set forth above, on May 22, 2020, Defendant Cuomo modified his restriction on

“non-essential group activity” (i.e., permitting up to 10-person public group activity, including

protests). Also as set forth above, Defendant de Blasio followed suit and modified his restriction

on May 29, 2020.

       65.     Plaintiff’s emergency motion was briefed within 9 days, and on June 2, 2020, the

parties argued the motion before a motions panel of the Second Circuit.

       66.     During oral argument, the circuit judges extensively questioned Defendants’

counsel as to how the City’s recent embrace of the government-approved protests fit with their

enforcement of the restrictions against Plaintiff’s protest activity especially in light of Defendants



                                                - 14 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 15 of 19



approving of and allowing protest activity when they agree with the content and viewpoint of the

protestors while disallowing protest activity when they do not agree with the content and viewpoint

of the protestors. In response, Defendants’ counsel took the position that, because the government-

approved protests only began after the filing of the Notice of Appeal and the briefing of the

emergency motion before the Court of Appeals, the appellate court should not consider the issues

arising from the government-approved protests.

       67.     On June 4, 2020, the Second Circuit denied Plaintiff’s emergency motion but made

clear that Plaintiff was free to renew her motion before the Court of Appeals after establishing a

proper record below. The Second Circuit’s decision in full follows:

       Appellant moves for an emergency injunction pending appeal. Upon due
       consideration, it is hereby ORDERED that the Appellant’s motion for an injunction
       pending appeal is DENIED because the Appellant has failed to meet the requisite
       standard. See LaRouche v. Kezer, 20 F.3d 68, 72 (2d Cir. 1994). This denial is
       without prejudice to renewal in the event that Appellant amends her complaint
       and/or seeks appropriate relief in the district court in light of facts and arguments
       articulated for the first time during oral argument.

       68.     The parties agreed to stipulate to the dismissal of the pending appeal before the

Second Circuit so that Plaintiff could file this lawsuit alleging the facts relating to the government-

approved protests.

       69.     The Second Circuit dismissed the pending appeal on June 8, 2020.

       70.     Public protests are an effective way to change public policy, particularly during this

current COVID-19 pandemic. For example, shortly following a large public protest outside of the

State Capitol in Lansing, Michigan, the Michigan Governor eased many of the restrictions that

fueled the protest, realizing that her political power and future were in jeopardy as a result of her

exceedingly unpopular decisions. Other similar protests have sprung up in major cities across the

country. Through the challenged First Amendment restrictions, Defendants de Blasio and Cuomo



                                                - 15 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 16 of 19



seek to silence such opposition to their respective policies so that they can retain their political

power. Consequently, the challenged First Amendment restrictions operate to suppress those

viewpoints that oppose efforts by government officials to control people’s lives and restrict their

liberty during the COVID-19 pandemic—a viewpoint shared by Plaintiff Geller.

        71.     However, as set forth in this Complaint, during this pandemic, Defendants permit

protests that express views that Defendants’ favor, such as the views expressed by protestors

during the government-approved protests.

        72.     A large public protest is the most effective way for Plaintiff and others who oppose

Defendants’ policies to express and show their opposition. Such protests also generate a great deal

of media attention, particularly in New York City. There are no reasonable or effective alternatives

for Plaintiff and others to express their opposition to Defendants’ policies.

        73.     The United States Constitution places the burden on Defendants to set forth specific

facts demonstrating that the suspension of the First Amendment in the City via the challenged First

Amendment restrictions is necessary to serve a compelling state interest and that the restriction is

narrowly drawn to achieve that interest. Defendants cannot meet this burden here.

        74.     Pursuant to clearly established First Amendment jurisprudence, the loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury sufficient to warrant injunctive relief.

        75.     In the final analysis, the First Amendment restrictions, as set forth in this

Complaint, have no real or substantial relation to their claimed objective, and they are beyond all

question, a plain, palpable invasion of rights secured by fundamental law. Consequently, it is the

duty of this Court to so adjudge, and thereby give effect to the United State Constitution by

declaring the restrictions unlawful and enjoining their enforcement.



                                                  - 16 -
            Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 17 of 19



                                  FIRST CLAIM FOR RELIEF

                    (Freedom of Speech and Assembly—First Amendment)

          76.   Plaintiff hereby incorporates by reference all stated paragraphs.

          77.   By reason of the aforementioned First Amendment restrictions created, adopted,

and enforced under color of State law, Defendants have deprived Plaintiff of her right to engage

in protected speech and to peaceably assemble in public forums in violation of the First

Amendment as applied to the States and their political subdivisions under the Fourteenth

Amendment to the United States Constitution and 42 U.S.C. § 1983.

          78.   Defendants’ First Amendment restrictions operate as a prior restraint on Plaintiff’s

speech.     Therefore, they come to this Court bearing a heavy presumption against their

constitutional validity.

          79.   Defendants’ First Amendment restrictions, facially and as applied to Plaintiff’s

speech activity, are unreasonable and an effort to suppress expression merely because public

officials oppose the speaker’s views.

          80.   Defendants’ First Amendment restrictions operate as content- and viewpoint-based

restrictions on Plaintiff’s speech activity in traditional public fora.

          81.   Defendants’ First Amendment restrictions, facially and as applied to Plaintiff’s

speech activity, offend the First Amendment by granting public officials unbridled discretion such

that an official’s decision to limit speech is not constrained by objective criteria, but may rest on

ambiguous and subjective reasons.

          82.   As a direct and proximate result of Defendants’ violation of the First Amendment,

Plaintiff has suffered irreparable harm, including the loss of her constitutional rights, entitling her

to declaratory and injunctive relief as against all Defendants and nominal damages as against



                                                 - 17 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 18 of 19



Defendants de Blasio and Shea.

                                SECOND CLAIM FOR RELIEF

                         (Equal Protection—Fourteenth Amendment)

       83.     Plaintiff hereby incorporates by reference all stated paragraphs.

       84.     By reason of the aforementioned First Amendment restrictions created, adopted,

and enforced under color of State law, Defendants have deprived Plaintiff of the equal protection

of the law guaranteed under the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution and 42 U.S.C. § 1983.

       85.     By granting use of a public forum to people whose views Defendants find

acceptable (the government-approved protests), but denying use to those expressing less favored

views, such as those expressed by Plaintiff, Defendants have violated the Equal Protection Clause

of the Fourteenth Amendment.

       86.     As a direct and proximate result of Defendants’ violation of the Equal Protection

Clause, Plaintiff has suffered irreparable harm, including the loss of her fundamental constitutional

rights, entitling her to declaratory and injunctive relief against all Defendants and nominal

damages as against Defendants de Blasio and Shea.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff asks this Court:

               A)      to declare that Defendants violated the First and Fourteenth Amendments

to the United States Constitution as set forth in this Complaint;

               B)      to declare that the challenged First Amendment restrictions violate the First

and Fourteenth Amendments to the United States Constitution as set forth in this Complaint;

               C)      to preliminarily and permanently enjoin Defendants’ First Amendment



                                               - 18 -
          Case 1:20-cv-04653-ER Document 1 Filed 06/17/20 Page 19 of 19



restrictions as set forth in this Complaint;

               D)      to award Plaintiff nominal damages as against Defendants de Blasio and

Shea for the past loss of her constitutional rights as set forth in this Complaint;

               E)      to award Plaintiff her reasonable attorney fees, costs, and expenses as

against all Defendants pursuant to 42 U.S.C. § 1988 and other applicable law; and

               F)      to grant such other and further relief as this Court should find just and

proper.

                                       Respectfully submitted,

                                       AMERICAN FREEDOM LAW CENTER

                                       /s/ David Yerushalmi
                                       David Yerushalmi, Esq. (NY Bar No. 4632568; DC Bar No.
                                       978179; Cal. Bar No. 132011; Ariz. Bar No. 0096)
                                       383 Kingston Avenue
                                       Suite 103
                                       Brooklyn, New York 11213
                                       Tel: (646) 262-0500; Fax: (801) 760-3901

                                       Robert J. Muise, Esq.* (MI P62849)
                                       P.O. Box 131098
                                       Ann Arbor, Michigan 48113
                                       Tel: (734) 635-3756; Fax: (801) 760-3901

                                       *Subject to admission pro hac vice




                                                - 19 -
